Citation Nr: 1213179	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as a result of noise exposure during service.  The Veteran reported that he shot rifles and threw grenades during basic training without ear plugs.  While serving in Vietnam, he added that he was exposed to noise from helicopters and artillery.  He also stated that his job was to transport fuel from place to place and that the diesel exhaust pipe was three feet from his head.

In his February 2009 claim, the Veteran reported that he first noticed tinnitus while serving in Vietnam.  During his June 2009 VA examination, the examiner recorded that the Veteran's tinnitus began four or six years earlier.  In his July 2009 notice of disagreement (NOD), the Veteran clarified that it was his hearing loss that started four or six years earlier, not his tinnitus which started in service.  

As noted, the Veteran had a VA examination in June 2009.  The examiner observed that the Veteran's hearing was within normal limits on both entrance and discharge and there was no significant threshold shift.  The examiner noted that the Institute of Medicine's landmark study on military noise exposure found there is no scientific basis for delayed onset noise induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  The examiner continued that the Veteran reported onset of tinnitus four to six years ago, well past military service.  The examiner opined that it is not likely that the current hearing loss and tinnitus are related to military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

In this case, the examiner is basing the opinion on the absence of a threshold shift from entrance to separation and the findings of an Institute of Medicine study.  The examiner is also basing the opinion on the onset of tinnitus of four to six years earlier, which the Veteran disputes.  The Board notes that the Veteran reported on his February 2009 claim that his tinnitus began during service and the only record to the contrary is the examiner's statement that the Veteran reported the onset four to six years earlier.  Thus, it appears that there might have been miscommunication between the examiner and the Veteran regarding the onset of tinnitus.  Thus, because the examiner's opinion is based at least in part on an inaccurate factual background (onset of tinnitus) a remand is necessary for a clarifying opinion.

Additionally, the Veteran stated in his NOD that he did not feel that the study the examiner used to support the opinion is applicable to his situation because it is based on animal studies.  He noted that studies by OSHA were favorable to his claim.  In the January 2010 Form 646, the Veteran's representative referenced studies and information including from OSHA's website, National Institute on Deafness and other Communication Disorder's website, and the Mayo Clinic's website as evidence in support of the claim.  The representative also appeared to dispute the examiner's interpretation of the Institute of Medicine's study by noting that the study stated there is "little evidence available to address whether or not hearing loss and tinnitus progression after noise exposure ends or whether noise-induced hearing loss can develop several months or years after the noise exposure has ended" and that "no longitudinal studies have examined patterns of hearing loss in noise-exposed humans."

As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  

In this case, the Veteran has provided additional studies and information which he asserts contradict the study relied upon by the examiner which the examiner did not review in connection with the opinion.  Accordingly, the opinion is currently inadequate.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  A clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present is requested.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service from firing rifles and throwing grenades during basic training without ear plugs, helicopters, artillery, and driving transport trucks with a diesel exhaust pipe three feet from his head.  It should be noted that he is competent, and in this case credible, to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service (January 1966 to January 1968), including noise exposure. 

The examiner should note that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran had two in-service audiometric readings taken before November 1967, in March 1965 and October 1965.  The examiner should make any necessary conversions before rendering an opinion.

Further, he or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  Additionally, the examiner should address the Veteran's representative's January 2010 Form 646 challenges to the National Institute of Medicine's Landmark study that the June 2009 VA examiner relied upon, including the comments that the study stated there is "little evidence available to address whether or not hearing loss and tinnitus progression after noise exposure ends or whether noise-induced hearing loss can develop several months or years after the noise exposure has ended" and that "no longitudinal studies have examined patterns of hearing loss in noise-exposed humans."  The examiner should also address the information referenced from OSHA's website, National Institute on Deafness and other Communication Disorder's website, and the Mayo Clinic's website as evidence in support of the claim.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


